Citation Nr: 1411461	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his VA Form 9, the Veteran requested a Board hearing.  The Veteran was scheduled for a Board video conference hearing on April 17, 2012.  However, the Veteran did not appear for the hearing and he has not provided good cause for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  Thus, the Board may proceed with appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran initially underwent a VA audiological examination in August 2008.  The Veteran was provided with another VA audiological examination in November 2011 after he asserted that his hearing worsened bilaterally.  The November 2011 audiological examination report consists of an audiological worksheet, which only shows the results of the audiogram and Maryland CNC speech recognition test.  The November 2011 examination report does not address the functional effect of the Veteran's right ear hearing loss.  

The United States Court of Appeals for Veterans Claims (Court) has held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In light of the Court's holding in Martinak, the Veteran should be afforded a new VA audiological examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected right ear hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's right ear hearing loss disability on his occupational functioning and daily activities.  If the examiner cannot complete audiological testing or speech recognition testing, for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


